In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
MARIA CANDELL,                       *
                                     *     No. 11-729V
                  Petitioner,        *     Special Master Christian J. Moran
                                     *
v.                                   *
                                     *     Filed: August 18, 2015
SECRETARY OF HEALTH                  *
AND HUMAN SERVICES,                  *     Stipulation; Hepatitis B vaccine;
                                     *     brachial plexitis.
                  Respondent.        *
******************** *
Diana Stadelnikas Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for
Petitioner;
Gordon E. Shemin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On August 14, 2015, the parties filed a joint stipulation concerning the
petition for compensation filed by Maria Candell on November 3, 2011. In her
petition, Ms. Candell alleged that the Hepatitis B vaccines, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on November 8, 2010, December 6, 2010, and May 9, 2011, caused her to
suffer brachial plexitis. Petitioner further alleges that she suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.

       Respondent denies that the Hepatitis B vaccines caused brachial plexitis or
any injury to petitioner, or that her current disabilities are sequelae of her alleged
injury.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $57,500.00, in the form of a check payable to
        petitioner, Maria Candell. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 11-729V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2